81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dawn D. SUTTON, Plaintiff-Appellant,v.FEDERAL BUREAU OF PRISONS;  John Fanello, Warden;  KathyHalh (or Halk), Correctional Officer;  Kenneth P. Moritsugu,Health Services Director;  Roland E. Williams, HospitalService Administrator;  Bernord Parina, Clinical Director ofHealth Services, Defendants-Appellees.
No. 95-7551.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the District of South Carolina, at Beaufort.   Robert L. Buchanan, Jr., Magistrate Judge.  (CA-95-1516-9-0JC)
Dawn D. Sutton, Appellant Pro Se.  Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, SC, for Appellees.
D.S.C.
DISMISSED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal from a magistrate judge's report and recommendation to deny his motions for temporary restraining orders or preliminary injunctions.   We dismiss the appeal for lack of jurisdiction because the magistrate judge's report is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The report here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED